—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered April 14, 1997, convicting defendant upon his plea of guilty of the crimes of attempted burglary in the second degree, grand larceny in the third degree, resisting arrest, reckless endangerment in the first degree, burglary in the third degree and petit larceny.
After defendant escaped from a Federal correctional facility and committed two burglaries and other offenses, he pleaded guilty to the crimes of attempted burglary in the second degree, grand larceny in the third degree, resisting arrest, reckless endangerment in the first degree, burglary in the third degree and petit larceny. He was sentenced as a second felony offender to a determinate prison term of seven years on the attempted burglary charge, indeterminate prison terms of 3V2 to 7 years on the remaining felony charges and one year in jail on the misdemeanor charges. On appeal, defendant contends that his sentence was harsh and excessive considering that he cooperated with police and, following his guilty plea, testified against his codefendant in relation to a Federal escape charge. In view of defendant’s prior criminal history, his status as an escapee when the instant offenses were committed and the fact that his cooperation in prosecuting his codefendant was a condition of his plea bargain, we find no extraordinary circumstances justifying a reduction in defendant’s sentence (see, People v Coleman, 234 AD2d 791, lv denied 89 NY2d 1033).
Mercure, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.